Cross appeals (1) from an order of the Supreme Court at Special Term (Harlem, J.), entered December 31, 1981 in Broome County, which, inter alia, granted defendant’s motion for summary judgment granting plaintiff a divorce upon the ground of defendant’s adultery, dismissed plaintiff’s remaining causes of action for divorce, and directed that the remaining ancillary issues be severed for the hearing of proof and determination, and (2) from the judgment entered thereon.
When this matter was previously before us, we determined, inter alia, that the granting of reverse summary judgment to defendant constituted error (90 AD2d 871). Upon defendant’s appeal to the Court of Appeals, that court reversed our order on the ground that plaintiff was not aggrieved by the granting of reverse summary judgment to defendant and, therefore, we were without jurisdiction to entertain plaintiff’s appeal at the time it was taken. The case was remitted with directions to dismiss plaintiff’s appeal and “for consideration of issues, if any, not reached * * * on the husband’s appeal with respect to [this action]” (63 NY2d 855, 857).
Defendant husband has subsequently advised that any issues not reached by this court on his appeal in this action are withdrawn.
Appeal by plaintiff dismissed, without costs.
Order and judgment affirmed, without costs. Kane, J. P., Main, Mikoll, Weiss and Levine, JJ., concur.